Citation Nr: 0000609	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of residuals of fractures of the left radius and 
ulna, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to February 
1965.

By a February 1995 decision, the RO granted compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for the residuals of fractures of the left radius 
and ulna.  Specifically, a 100 percent rating was assigned 
effective from June 11, 1993, and a zero percent rating was 
assigned effective from September 1, 1993.  By an April 1995 
decision, the RO granted a higher (10 percent) evaluation for 
the veteran's § 1151 disability, effective from September 1, 
1993.  The Board remanded the veteran's appeal in October 
1998 for further evidentiary development.

The Board notes that its October 1998 remand referred to the 
claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) recently held, in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an initial rating.  Consequently, the Board has re-
characterized this issue on appeal as an evaluation of an 
original award.


FINDING OF FACT

The veteran experiences left wrist pain and tenderness; he 
experiences limitation of motion of the left wrist as 
follows: dorsiflexion to 12 degrees, palmar flexion to 52 
degrees, radial deviation to 15 degrees, and ulnar deviation 
to 25 degrees.



CONCLUSION OF LAW

A rating greater than 10 percent for residuals of fractures 
of the left radius and ulna is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.71a (Diagnostic Code 
5215) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
§ 1151 left wrist disability is manifested by chronic pain 
and loss of motion which have become worse over time, thereby 
entitling the veteran to a higher rating.  The veteran and 
his representative also request that the veteran be afforded 
the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Furthermore, in 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When the record reflects that the veteran has multiple 
problems because of the disability in question, it should be 
noted that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same disease or injury, 
permitting separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

Historically, the veteran's § 1151 disability has been 
characterized by the RO as residuals of fractures of the left 
radius and ulna and was found to be noncompensably disabling 
under Diagnostic Code 5215 (limitation of motion of the 
wrist).  See RO decision entered in February 1995.  
Subsequently, the RO awarded the veteran a 10 percent 
disability rating under this Diagnostic Code.  See RO 
decisions entered in April and August 1995.  In this regard, 
the Board notes that, given potentially applicable rating 
criteria, the veteran will only be entitled to a rating 
higher than 10 percent for limited motion if he has 
ankylosis.  (The highest rating assignable for limited 
motion, short of ankylosis, is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (1999).)  In this 
regard, the Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

Diagnostic Code 5214 provides that ankylosis of the minor 
wrist, if unfavorable in any degree of palmar flexion or with 
ulnar or radial deviation, warrants a 40 percent disability 
rating.  Ankylosis in any other position, except favorable, 
warrants a 30 percent disability rating.  Favorable 
ankylosis, in a position between 20 and 30 degrees of 
dorsiflexion, warrants a 20 percent disability rating.  
Diagnostic Code 5214.  The Board also notes that extremely 
unfavorable ankylosis is rated as loss of use of the hand 
under 38 C.F.R. § 4.71a, Diagnostic Code 5125 (1999) (loss of 
use of the minor hand is rated as 60 percent disabling under 
Diagnostic Code 5125).  

The Board notes that the veteran's claims file shows that his 
left hand is his minor hand.  Based upon findings at VA 
examinations conducted in the last several years, as well as 
indications in the various treatment records, as will be 
explained below, the veteran does not have ankylosis of the 
left wrist.  Additionally, there is no indication that he has 
no better function than could be accomplished by an 
amputation with a suitable prosthesis.  38 C.F.R. § 4.63 
(1999).  As will be explained below, the veteran has no 
difficulty with functions such as grasping, pushing or 
pulling-an indication that his function far exceeds that 
which a prosthesis could provide.  Therefore, he does not 
meet the requirements to be awarded a greater disability 
rating under Diagnostic Code 5214 or Diagnostic Code 5125. 

VA treatment records, dated from June 1993 to September 1999, 
show that the veteran underwent external fixation and closed 
reduction on June 13, 1993, following an incident in which 
his left radius and ulna were fractured.  They also show that 
the veteran's wrist had several pins inserted to assist with 
fixation, which pins were subsequently removed.  Post-
operative records indicate that the surgical site developed 
an infection and the veteran required additional treatment.  
See VA treatment records dated in June 1993.  The records 
also show his complaints and treatment for left wrist 
swelling, as well as pain with motion.  See VA treatment 
records dated in June 1993, July 1993, August 1993, September 
1993, October 1993, November 1993, December 1993, January 
1994, August 1995, February 1996, October 1997, November 1997 
(reported that an old x-ray revealed "traumatic 
osteoarthritis" and new x-rays revealed post-traumatic 
arthritis), January 1998, and August 1999.  In addition, the 
records include observations by VA medical personnel that his 
left wrist had edema, decreased strength, and reduced range 
of motion.  Id.  It was also observed that his left hand had 
reduced coordination due to his wrist injury.  Id.  Moreover, 
the records show the veteran attended physical therapy.  Id.  

While the aforementioned records show that the left wrist 
had, on occasion, reduced range of motion due to pain and/or 
swelling, they do not show that his left wrist was ever 
ankylosed.  The foregoing records also included numerous left 
wrist x-rays.  See x-rays dated in June 1993, July 1993, 
August 1993, November 1993, January 1994, November 1997, and 
January 1999.  The post-operative x-rays were uniform in 
revealing well healed fractures (i.e., no evidence of ulna or 
radius false joint, non-union, or malunion.).

At a March 1995 VA examination, the veteran complained of 
reduced range of motion, difficulty during changes in 
weather, a need to periodically wear a wrist brace, and wrist 
pain focused near the base of the thumb.  However, there was 
no difficulty grasping, pushing, or pulling.  He also had no 
difficulty touching.  It was also reported that the veteran 
was right handed.  On examination, there were two scars on 
the wrist (one at the level of the proximal phalangeal joint 
and the other 4 cm. above the wrist on the radial side.  The 
wrist scar represented fixation points.)  The extremities 
showed no clubbing, cyanosis, or edema.  Grasping was intact.  
Range of motion studies revealed palmar flexion to 59 degrees 
(in comparison with 61 degrees on the right), 
dorsiflexion/extension of 31 degrees (in comparison with 60 
degrees on the right), ulnar deviation of 20 degrees (in 
comparison with 32 degrees on the right), and radial 
deviation of 2 degrees (in comparison with 18 degrees on the 
right).  The examiner opined that a comparison of left wrist 
x-rays taken at this examination with those taken in May 1994 
revealed healed fractures of the distal radius and ulnar 
styloid in satisfactory position, no evidence of recent 
fracture or dislocation, and no evidence of osteolytic or 
osteoblastic disease.  The impression, when compared with 
previous study, was unchanged healed fractures of the distal 
radius and ulna styloid.

Following the Board's October 1998 remand, the veteran 
appeared for a VA examination in December 1998.  At this 
examination, the veteran's history as outlined above was 
reported.  He complained of left wrist pain and decreased 
range of motion.  He also reported that he had increased 
adverse symptomatology with cold and rainy weather.  
Moreover, rest relieved the pain.  The veteran also reported 
left hand weakness, stiffness, swelling, fatigue, and lack of 
endurance.  However, his left wrist was not warm to touch or 
red and he did not experience instability, giving way, or 
locking.

On examination, there was no swelling or tenderness.  Range 
of motion studies revealed reduced motion as follows: left 
forearm supination to 30 degrees, left forearm pronation to 
80 degrees, left wrist dorsiflexion to 12 degrees, left wrist 
palmar flexion to 52 degrees, left wrist radial deviation to 
15 degrees, and left wrist ulnar deviation to 25 degrees.  In 
addition, the surgical scars (a 1-1/2 inch scar on the left 
dorsum of the forearm and a 1-1/4 inch scar on the left 
dorsum of the hand), were neither symptomatic nor tender.  
The examiner opined that there was no ankylosis of the wrist.  
He characterized the severity of the veteran's disability as 
mild to moderate, and reported that arthritis was not 
present.

In January 1999, the examiner who conducted the December 1998 
examination reported that the claims file had been reviewed, 
that the post-operative scars were non-tender and not 
painful, and that left wrist x-rays revealed healed fractures 
of the distal left radius and ulna with no essential change 
compared with the previous study in November 1997.  
Additionally, the examiner opined that the veteran's left 
wrist disability was not manifested by radius and ulna non-
union with the plate force change, false joint, or non-union 
or malunion of either the ulna or radius.  Furthermore, he 
opined that there was no fixed ankylosis of the left wrist; 
however, the range of motion of the wrist was decreased as 
noted.

In summary, the range of motion studies at the veteran's most 
recent VA examinations specifically showed that the left 
wrist, while painful, was nonetheless mobile.  Similar 
findings are found in VA treatment records.  Therefore, 
notwithstanding the veteran's claims to the contrary, in the 
absence of medical evidence of ankylosis, a higher rating on 
account of limitation of motion or on account of functional 
losses due to any pain and swelling is not warranted.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). (While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his opinion as to 
a medical diagnosis is not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).) 
Consequently, given the veteran's wrist motion, a higher 
evaluation is not warranted.  Diagnostic Codes 5214, 5125. 

The Board notes that the veteran contends that his service-
connected disability includes post-operative scarring and/or 
a failure of the bones in his wrist to meet properly.  
However, the December 1998 VA examiner specifically opined 
that the veteran's post-operative scarring was not tender, 
painful, or symptomatic.  Moreover, there is no indication in 
the record that any scarring is poorly nourished, ulcerated, 
tender or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).  (As stated above, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his opinion as to a medical diagnosis 
is not probative. Caldwell, supra; Moray, supra; Grottveit, 
supra.)  Similarly, there is no indication in the record that 
the veteran's service-connected disability is manifested by 
nonunion of the radius or ulna with flail false joint, 
malunion or nonunion of the ulna, or malunion or nonunion of 
the radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 
5212 (1999); also see January 1999 VA examination report with 
associated x-rays.  Likewise, given the above-noted range of 
motion studies, there is no indication in the record that the 
veteran's service-connected disability is manifested by 
adverse symptomatology that would warrant a higher evaluation 
under Diagnostic Code 5213.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5213 (1999).  (A separate rating is not assignable for 
impairment of pronation or supination because limitation of 
motion is already accounted for by the rating criteria under 
Diagnostic Code 5215.  38 C.F.R. § 4.14 (1999).)  Therefore, 
because the record does not show the veteran's service-
connected disability is otherwise symptomatic beyond that 
contemplated by the symptoms considered in the rating under 
Diagnostic Codes 5215, further consideration of the claim for 
a higher rating is not warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Moreover, the Board notes that the veteran's representative, 
in a September 1999 presentation, argued that x-rays revealed 
post-traumatic arthritis and that this finding should somehow 
entitle the veteran to a higher evaluation.  In this regard, 
the Board notes that arthritis is evaluated on the basis of 
limitation of motion which, as already noted, is accounted 
for by the limitation of motion rating under Diagnostic Code 
5215.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
Therefore, a separate evaluation due to arthritis would also 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).

In conclusion, a higher schedular rating is not warranted 
because, for the reasons already enunciated, the 
preponderance of the evidence is against the claim.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Based on the record, including specific claims that left 
wrist disability interferes with employment, the Board has 
given consideration to the potential application of various 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran.  As discussed above, the medical 
evidence explicitly reveals that a 10 percent evaluation is 
in order for limitation of motion.  The Board also finds that 
the evidence does not establish that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards noted above.  See 38 C.F.R. § 3.321 
(1999).  The evidence of record does not demonstrate that 
wrist problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that his left wrist disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

An evaluation greater than 10 percent for residuals of 
fractures of the left radius and ulna is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

